Citation Nr: 0732253	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO. 06-19 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to service connection for a neck injury.

2. Entitlement to service connection for a back injury.

3. Entitlement to service connection for a shoulder injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from December 1983 until 
October 1987.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.


FINDINGS OF FACT

1. A neck injury was not incurred in or aggravated by active 
military service.

2. A back injury was not incurred in or aggravated by active 
military service.

3. There is no evidence of a current right shoulder 
disability; and a left shoulder injury was not incurred in or 
aggravated by active military service.


CONCLUSIONS OF LAW

1. The criteria for a grant of service connection for a neck 
injury have not been approximated. 38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2007).

2. The criteria for a grant of service connection for a back 
injury have not been approximated. 38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2007).

3. The criteria for a grant of service connection for a 
shoulder injury have not been approximated. 38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159. 

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in June 2004 and 
September 2005. These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claim. 

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded. Although the RO did not advise the 
veteran of such information, because the claims of service 
connection are being denied, no disability rating or 
effective date for service connection will be assigned. 
Proceeding with the appeals presently does not therefore 
inure to the veteran's prejudice.


Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA outpatient treatment records and private 
medical records are associated with the claims file. 
Additionally, the veteran was afforded a VA examination in 
connection with his claims and provided testimony at a Board 
hearing. The veteran and his representative have not made the 
RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide his claim. As such, 
all relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained and the case is 
ready for appellate review.

The Merits of the Claims

The veteran seeks service connection for neck, low back and 
shoulder injuries. Specifically, the veteran contends all of 
the injuries resulted from a rugby game during service. 
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims and the 
appeals will be denied.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1133, 1137; 38 C.F.R. §§ 3.307, 
3.309. In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Neck Injury

The veteran has cervical spondylosis as reflected in the VA 
outpatient treatment records. The remaining question, 
therefore, is whether there is evidence of an inservice 
occurrence of an injury or disease and medical evidence of a 
nexus or relationship between the current disability and the 
inservice disease or injury.

Service medical records indicate that in September 1984, the 
veteran reported a history of pain in the right neck and a 
questionable dislocated right shoulder. The veteran reported 
the pain started a day after playing a rugby game. He denied 
any prior neck pain. Objective evidence reflected right 
paraspinal muscle tenderness and decreased range of motion. 
The assessment was muscular neck pain. An October 1984 
radiological consultation concluded with an impression was 
reversal of cervical lordosis possibly due to neck spasms and 
an ill-defined linear lucency at C2. An October 1984 record 
documented complaints of shoulder pain. The examiner noted 
the veteran had a "stiff neck" but he had full range of 
motion of the neck and shoulder and good strength. The 
assessment was trapezius strain. The veteran continued to 
describe pain of the neck and shoulder on the June 1987 
report of medical history completed in connection with his 
separation from service. He reported a history of swollen or 
painful joints. 

A military medical examiner explained that the veteran had a 
right trapezius strain in 1984 and the swollen and painful 
joints referred to that strain. The veteran was treated with 
physical therapy and medication and complained of pain over 
the right shoulder, and the physician indicated it was 
symptomatic. However, the June 1987 separation examination 
described the spine and other musculoskeletal system as 
normal and noted no abnormality of the neck. 

The record thus indicates a relevant in-service event. 
However, there is no competent medical evidence of a nexus 
between that event and any current disorder.. By "competent 
medical evidence" is meant in part that which is provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions. 38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

A December 1998 letter from a private neurosurgeon indicated 
the veteran was referred for severe pain in the neck, low 
back and lower extremities. The veteran reported a history of 
a motor vehicle accident in June 1998 - i.e., approximately 
10 years after military service. A magnetic resonance imaging 
test (MRI) of the cervical spine showed severe cervical spine 
stenosis with disk bulge or herniation at C4-5 and C3-4. S

Symptoms were described as severe but significant for this 
inquiry, the veteran denied neck symptoms, numbness, tingling 
or low back symptoms prior to the accident, and the past 
medical history was unremarkable. Because these records were 
generated with a view towards ascertaining the appellant's 
then-state of physical fitness, they are akin to statements 
of diagnosis and treatment and are of increased probative 
value. Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing 
that although formal rules of evidence do not apply before 
the Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons 
for the Board's decision); see also LILLY'S: AN INTRODUCTION TO 
THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state 
jurisdictions, including the federal judiciary and Federal 
Rule 803(4), expand the hearsay exception for physical 
conditions to include statements of past physical condition 
on the rational that statements made to physicians for 
purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care). 

Clinical evaluation revealed deep tendon reflexes were 
present and symmetric in the upper and lower extremities. 
Straight leg raising caused severe symptoms with the low back 
with pain. Sensory examination was normal and upper extremity 
testing was remarkable for a positive Hoffman's sign with 
mild hypertonic muscular changes. The neurosurgeon indicated 
the veteran had cervical herniated disks, moderate, as a 
result of the contemporaneous accident. 

The veteran underwent a cervical discectomy in December 1999 
at a VA facility. The operative report reflected a history of 
neck and arm pain from a motor vehicle accident. The 
diagnosis was herniated disc, right C4-5. A July 2003 letter 
from a private physician explained the veteran was treated 
for injuries sustained in a motor vehicle accident. 
Similarly, VA outpatient treatment records related the neck 
pain to the 1998 motor vehicle accident. For example, a May 
2003 pain consultation note reflected the veteran's pain 
began following a traffic accident in July 1998. A July 2006 
VA outpatient treatment note concluded with the impression of 
cervical spondylosis/chronic low back pain secondary to motor 
vehicle collision in 1998. 

In September 2004, the veteran was seen at the VA 
neurosurgery clinic for neck pain. The veteran reported a 
long history of neck complaints. The history related that the 
symptoms supposed to have started when he was injured the 
neck, back and thoracic area in service as a rugby player. 
However, the physician noted that the veteran was involved in 
a motor vehicle accident in 1998 and subsequently had 
increased symptoms. The veteran complained of neck pain and 
upper thoracic pain. There were no significant radicular 
symptoms. There was pain in the right arm which was thought 
to be carpal tunnel syndrome. Studies revealed an instrument 
fusion at C4-5 and significant disc degeneration at C5-6 and 
C6-6. There was no other evidence of cord compression. The 
physician discussed pain management for the multi-level disc 
disease. 


The veteran underwent a VA examination in September 2006 to 
assess the presence and severity of any disability. The 
examiner reviewed the claims file and summarized significant 
findings concerning the neck, back and shoulder. Shipwash v. 
Brown, 8 Vet.App. 218, 222 (1995); Flash v. Brown, 8 Vet.App. 
332, 339-340 (1995) (Regarding the duty of VA to provide 
medical examinations conducted by medical professionals with 
full access to and review of the veteran's claims folder).

The veteran complained of pain in the neck, thoracic and 
lumbar spine with numbness in the right arm of the little and 
ring finger. He complained of pain in the thoracic and lumbar 
spine and described it as constant and "very hurtful." He 
rated the pain as a 7-8 out of 10. There was no history of 
radiation of pain in the lower extremities. The veteran 
denied flare-ups in either spine or shoulder. He described 
weakness in the right arm and numbness. He previously used a 
cane and occasionally used a back brace. He denied any 
problems with activities of daily living involving the spine 
or shoulder. He complained of a burning sensation from the 
upper neck to the area of deltoid involving the right 
shoulder. He denied flare-ups or joint disease and denied use 
braces or slings for the arm. 

Clinical examination of the cervical spine reflected 
decreased range of motion, particularly during right and left 
lateral rotation. The veteran groaned at endpoints. 
Repetitive motion did not change anything. Deep tendon 
reflexes were intact and equal. There was no gross motor 
weakness but some decreased sensation to light touch was 
noted in the right ring and little finger. X-rays of the 
cervical spine reflected the anterior cervical fusion of C4-
5. An MRI revealed a bulging disk at C5-6. The impression was 
status post anterior cervical fusion and disk excision C4-5. 
The examiner indicated that the present condition was more 
likely than not related to the motor vehicle accident in 1998 
than the previous injury during duty. The examiner explained 
this conclusion by noting that the injury in duty preceded 
the motor vehicle accident by at least 15 years and the 
operating surgeon attributed the cause of problems to the 
motor vehicle accident.

The veteran also provided testimony at a June 2007 Board 
hearing. During this hearing, the veteran explained he 
injured his neck, shoulders and back playing rugby in 1984. 
He explained he treated for the condition and the separation 
examination noted he had recurring back and neck problems. 
The veteran testified that he saw a couple chiropractors 
after service but clarified that he saw them around 1992 or 
1993. The veteran explained that from 1987 until 1993 he had 
numbness in his arm and a burning sensation down the neck 
which radiated to the arms, legs and back. He indicated he 
saw a chiropractor in South Carolina but could not remember 
the name. He asserted that the medical records would document 
continuous treatment from service until 1998. The veteran 
reported that no doctor has indicated that the injuries he 
had in service would have been as severe as they were without 
the motor vehicle accident. Nor has a physician described a 
percentage by which the motor vehicle accident worsened the 
condition. 

The veteran also submitted lay statements in connection with 
his claim. While the May 2006 statements of P.H. and T.H. 
described the veteran's injury in service and generally 
asserted the veteran had not been the same since that time, 
neither statement contains the necessary nexus or describes 
continued complaints of pain. Nor would they be competent to 
proffer medical opinions or diagnoses as the record does not 
demonstrate that either P.H. or T.H. is a medical 
professional. See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992). 

In the present case, the VA examination contains the most 
probative evidence regarding the presence or absence of a 
current disability. Specifically, the examiner reviewed the 
entire claims file, including the service medical records 
documenting the inservice injury. Furthermore, the examiner 
performed several different clinical tests to reach a 
diagnosis. Most significantly, the VA examiner provided a 
detailed rationale for his conclusion. Additionally, other 
competent medical evidence, including operative reports and 
treatment records support the conclusion that the neck 
condition is related to the 1998 motor vehicle accident. 

The only medical record which related the condition to the 
injury in service was the September 2004 VA outpatient 
treatment record. Significantly, this relationship was noted 
in the reported history, not in the diagnosis section of the 
report. There was no indication that the physician provided 
an opinion as to the etiology, rather he recorded the 
symptoms and history related by the veteran. The law provides 
that the transcription of medical history does not transform 
the information into competent medical evidence merely 
because the transcriber happens to be a medical professional. 
See Leshore v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993). 

Nor is there any evidence of continuity of symptomatology. 
While the veteran has submitted statements and provided 
testimony in which he contends that the pain in the neck was 
continuous from his period in service, the veteran's 
assertions are not supported by the medical evidence of 
record. The only record which supports his assertion is a May 
2003 VA outpatient treatment record that noted a 15 year 
history of pain in the neck, right shoulder and low back. 
However, this was another history taken from the veteran and 
as described above, the transcription of medical history does 
not transform the information into competent medical evidence 
merely because the transcriber happens to be a medical 
professional. See Leshore v. Brown, 8 Vet. App. 406, 409 
(1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993). 

The competent medical evidence of record fails to document 
continuous complaints, treatment or diagnoses of a neck 
condition and therefore, the Board find the veteran's 
assertion to be incredible. For example, the first post-
service treatment for a neck condition was in 1992 (i.e. 
approximately 5 years after the veteran's service). 
Subsequently, there was another gap in treatment until August 
1998. Significantly, at that time, the veteran denied any 
prior history of neck pain. Because these records were 
generated with a view towards ascertaining the appellant's 
then-state of physical fitness, they are akin to statements 
of diagnosis and treatment and are of increased probative 
value. Rucker, supra. 

Thus, there are at least two gaps in the evidence. The gaps 
in evidence constitute negative evidence that tends to 
disprove the veteran's claim that the veteran had an injury 
in service that resulted in a chronic disability or 
persistent symptoms. See Forshey v. West, 12 Vet. App. 71, 74 
(1998); aff'd sub nom, Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact). 

In sum, the competent medical evidence of record relates the 
neck condition to the motor vehicle accident in 1998. The 
only evidence which links the neck injury to service is the 
veteran's own testimony. Although the Board does not doubt 
the veteran's belief that his neck injury had its onset 
during service, the veteran is not a medical professional 
competent to render an opinion on matters of a medical 
diagnosis or the etiology of a diagnosed disorder. Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

Therefore, the preponderance of the evidence is against the 
claim. Because the preponderance of the evidence is against 
the claim, the benefit of the doubt rule does not apply. 
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Back Injury

The September 2006 VA examination concluded with a diagnosis 
of lumbosacral strain (resolved). In other words, the 
examiner found no current disability related to the lower 
back. To the extent that the veteran currently has or 
complains of back pain, it has not been linked to any 
diagnosed disorder. In this respect, it is not a disorder for 
which service connection may be granted. See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001). Under these 
circumstances, for the Board to conclude that the veteran has 
a back disorder that had its origin during service would be 
speculation, and the law provides that service connection may 
not be granted on a resort to speculation or remote 
possibility. 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. 
App. 30, 33 (1993). Simply put, in the absence of a present 
disability that is related to service, a grant of service 
connection is clearly not supportable. See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Even assuming there was a current lumbosacral disability, 
service connection is not otherwise warranted. See Holbrook 
v. Brown, 8 Vet. App. 91 (1995) (Holding that the Board has 
the fundamental authority to decide a claim in the 
alternative.). 

As noted above, service medical records reflect treatment for 
a back condition. Along with the September and October 1984 
treatment for back pain directly after the rugby accident, 
the veteran reported a history of recurrent back pain on the 
June 1987 report of medical history completed in connection 
with his separation from service. The examiner noted 
recurrent back pain since 1984 secondary to the trapezius 
strain. The June 1987 separation examination, however, 
described the spine and musculoskeletal system as normal.

More significantly, there is no competent medical evidence of 
a nexus between the current back pain and service. Rather, 
the pain is attributed to other causes. For example, records 
dated in February 1993 reflected complaints of low back pain. 
The physician reported a prior lifting injury in September 
1992 and indicated the back was reinjured one week prior. The 
concluding diagnosis was L5-S1 spondylithatheis from a 
lifting injury one week ago. Similarly, records in August 
1998 reflected the veteran was seen following a motor vehicle 
accident that caused multiple muscular strains.

The April 1999 discharge summary and operative report for a 
thoracic discectomy concluded with a diagnosis of thoracic 
herniated disc, T6-7. The physician indicated the veteran was 
involved in a motor vehicle accident that resulted in a 
herniated disc at T6-7 and changes at T7-8. 

The veteran underwent a VA examination in September 2006 to 
assess the presence and severity of any disability. As 
indicated above, the veteran complained of pain in the neck, 
thoracic and lumbar spine with numbness in the right arm of 
the little and ring finger. He rated the pain as a 7-8 out of 
10. He denied radiation of pain in the lower extremities and 
denied flare-ups in either the spine or shoulder. He used a 
cane and back brace. He stated he was unsteady and had a 
history of falls. He denied any problems with activities of 
daily living involving the spine or shoulder. He complained 
of a burning sensation from the upper neck to the area of 
deltoid involving right shoulder. He denied flare-ups or 
joint disease. 

Clinical examination of the thoracolumbar spine reflected 
limited forward flexion, extension and lateral flexion but 
normal rotation bilaterally. There was normal gait and the 
veteran was able to heel and toe walk without difficulty. 
There was some pain to light touch in the lumbar region. He 
complained at the end points in all ranges of motion but did 
not have objective evidence of pain. Repetitive motion did 
not alter the findings. He complained of low back pain with 
rotation of the upper torso from the hips. Deep tendon 
reflexes revealed 2+ knee jerk and ankle jerk bilaterally. 
Straight leg raising bilaterally caused low back pain. X-rays 
of the lumbosacral spine were normal with a very small 
anterior spur on the L5 vertebrae and a small spur on the 
lower end of L4 vertebrae. Disk spaces were well maintained 
and there was no spondylolisthesis. The impression was 
lumbosacral strain (resolved). The examiner explained that 
the veteran had several positive Waddell signs on the lower 
back examination that indicated exaggeration of symptoms and 
pain. There was no objective evidence of a severe problem in 
the lumbar spine. The examiner did not believe there was a 
significant impairment in the lumbar spine. The examiner 
concluded the present condition was more likely than not 
related to the motor vehicle accident in 1998 as the injury 
in duty preceded the motor vehicle accident by at least 15 
years and the operating surgeon attributed the cause of 
problems to the motor vehicle accident.

Nor is there any evidence of continuity of symptomatology. 
The first post service medical record documenting treatment 
for back pain is dated in February 1993 (i.e. approximately 6 
years after the veteran's separation from service). The gap 
in evidence constitutes negative evidence that tends to 
disprove the veteran's claim that the veteran had an injury 
in service that resulted in a chronic disability or 
persistent symptoms. See Forshey v. West, 12 Vet. App. 71, 74 
(1998); aff'd sub nom, Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact). 

As was applicable to the claim for a neck injury, the 
competent medical evidence relates current back pain to the 
motor vehicle accident or lifting injuries. Additionally, 
given the lack of continuous medical evidence between service 
and the 1998 motor vehicle accident documenting complaints of 
back pain, the veteran's statements that he had continuous 
back pain and the accident aggravated the back condition is 
simply not credible. Therefore, the preponderance of the 
evidence is against the veteran's claim. Accordingly, service 
connection for a back injury is not warranted.

Shoulder Injury

The veteran underwent a VA examination in September 2006 to 
assess the presence of any disability. X-rays performed in 
connection with this examination reflected normal findings 
for the right shoulder. The concluding impression for this 
examination was normal examination and x-rays of the right 
shoulder. To the extent that the veteran currently has or 
complains of the right shoulder pain, it has not been linked 
to any diagnosed disorder. In this respect, it is not a 
disorder for which service connection may be granted. See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).
A threshold requirement for the granting of service 
connection is evidence of a current disability. In the 
absence of evidence of a current disability there can be no 
valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). As such, service connection for a right shoulder 
injury is not warranted.

However, the September 2006 examination revealed 
supraspinatus tendonitis of the left shoulder. Therefore, the 
Board examined whether service connection was warranted for 
this disability. As the veteran has a current disability, the 
question is whether there is evidence of an inservice 
occurrence of an injury or disease and evidence of a nexus or 
relationship between the current disability and the inservice 
disease or injury.

In addition to the September and October 1984 records which 
documented a possible dislocated shoulder, service medical 
records reflect treatment for a bilateral shoulder problem in 
September 1987. The veteran described bilateral shoulder 
aching and popping and noted the shoulders stiffened and it 
hurt to turn the neck or lift anything. Objective examination 
reflected full range of motion in the shoulders with 
crepitance, greater on the left. There was no pain and 
strength was intact. Palpable spasm on left parathoracic 
musculature was noted. The diagnosis was muscle spasm. The 
June 1987 report of medical history noted a history of 
painful or trick shoulder and reflected complaints of 
constant shoulder pain. The examiner noted a right trapezius 
strain in 1984 that was treated with physical therapy and 
medication and indicated current symptomatology of the right 
shoulder. There was no mention of the left shoulder. The June 
1987 examination performed in connection with the veteran's 
separation from service described the spine and other 
musculoskeletal system as normal and noted no abnormality of 
the left shoulder.

More significantly, there is no competent medical evidence of 
a nexus. The veteran underwent a VA examination in September 
2006 to address whether any shoulder injury was related to 
service. The veteran complained of a burning sensation in the 
upper neck to the area of the deltoid involving the right 
shoulder. He denied flare-ups and denied use of braces or 
slings of the arm. Clinical examination revealed normal 
findings for the right shoulder without objective evidence of 
pain. An addendum reflected the left shoulder did not hurt as 
badly as the right. The veteran denied any direct injury to 
the left shoulder. He associated some shooting pain in the 
left shoulder associated with the neck pain. He described 
occasional popping and slight pain with some types of motion. 
He denied dislocation or subluxation of the shoulder. He 
denied taking medication of the left shoulder. The veteran 
also denied flare-ups or joint disease in the left shoulder. 
Clinical examination reflected no tenderness to palpation. 
There was some decreased range of motion of the left 
shoulder, however repetitive motion did not cause changes. X-
rays of the left shoulder revealed mild arthritis changes 
with calcium deposits in the subacromial region. The 
conclusion was supraspinatus tendonitis of the left shoulder. 
The examiner indicated the veteran had impairment in regard 
to the left shoulder most noted in attempts to fully abduct 
the shoulder.

Nor is there any evidence of continuity of symptomatology. 
The first indication of a left shoulder problem after service 
was the September 2006 VA examination (i.e. approximately 19 
years after the veteran's separation from service). The gap 
in evidence constitutes negative evidence that tends to 
disprove the veteran's claim that the veteran had an injury 
in service that resulted in a chronic disability or 
persistent symptoms. See Forshey v. West, 12 Vet. App. 71, 74 
(1998); aff'd sub nom, Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact). 

Without medical evidence of a nexus or evidence of 
continuity, service connection is not warranted. Therefore, 
the preponderance of the evidence is against the claim. 
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply. 
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Service connection for a neck injury is denied.

Service connection for a back injury is denied.

Service connection for a shoulder injury is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


